Title: From John Quincy Adams to George Washington Adams, 1 March 1818
From: Adams, John Quincy
To: Adams, George Washington


				N. 4.
					My dear George.
					Washington 1. March 1818
				
				Your Letter of the 19th: of Last Month, informing me of your admission to the University gave me great Satisfaction; and as you are now fully enrolled among the Sons of Harvard, I hope you will make it your constant and earnest object to do honour to that Institution, by the regularity of your conduct, and the steadiness of your pursuitsYou say that in the Class which you have entered, emulation is carried almost to excess Let me caution you against too much emulation—Pursue your proper studies, ardently, and steadily without any reference to others. Always preserve your good humour with your Classmates; and be specially careful not to be envious of the success of any of them—Enter into no combinations, partial or general, for any purpose whatever—Be obliging and friendly to all; let the selection of your particular friends be marked by the propriety of their conduct, and their attention to their studies; but shape your own conduct, by your own sense of right, independent of all others—This firmness of character is quite as essential in the affairs of life, as good scholarship—The exercise of rendering the lessons of every day into elegant English, is a very useful one—Persevere in it, always with a view to improvement, and take care not to become self–conceited.Write me as you find leisure, a particular account of your studies—the distribution of them. The books, in which you recite—the lectures upon which you attend; and the particular objects in which you take the most satisfaction—Remember the motto which I have recommended for your first prize essay, and follow the advice of your Grandfather, to study more, and read less. I sent you yesterday a Letter, forwarded from London, and written as I conclude from the seal, by David Baker—I hope it will give you some information of your English School–mates.your affectionate father
				
					John Quincy Adams.
				
				
			